 



EXHIBIT 10(f)
HARRIS CORPORATION
2005 EQUITY INCENTIVE PLAN
STOCK OPTION AWARD AGREEMENT
TERMS AND CONDITIONS
(AS OF 10/28/05)
     1. Stock Option – Terms and Conditions. Under and subject to the provisions
of the Harris Corporation 2005 Equity Incentive Plan (as amended from time to
time the “Plan”), Harris Corporation (the “Corporation”) has granted to the
employee receiving these Terms and Conditions (the “Employee”) a Non-Qualified
Stock Option (the “Option”) to purchase such number of shares of Common Stock of
the Corporation at the designated price per share as set forth in writing by the
Corporation to the Employee. Such grant is subject to the following Terms and
Conditions (together with the Corporation’s letter to the Employee specifying
the number of options and exercise price and other terms (the “Award Letter”),
is referred to as the “Agreement”):
          (a) Except as set forth in Sections 1(e), 2(b), 2(c), or 2(d), the
Option shall not be exercisable to any extent until and unless the Employee
shall have remained continuously in the employ of the Corporation until the
Option shall become exercisable. The grant of the Option shall not limit or
restrict the Corporation’s rights to terminate the Employee’s employment.
          (b) During the lifetime of the Employee, the Option shall be
exercisable only by the Employee, and, except as otherwise set forth in
Section 2, only while the Employee continues as an Employee of the Corporation.
          (c) Notwithstanding any other provision of these Terms and Conditions
and the Agreement, the Option shall expire no later than seven years from the
grant date (the “Expiration Date”), and shall not be exercisable thereafter.
          (d) Except as otherwise provided in the Award Letter, the Option shall
become exercisable as follows:
               (i) After the end of one year from the grant date and prior to
the end of two years from the grant date, not more than fifty percent of the
grant;
               (ii) After the end of two years from the grant date and prior to
the end of three years from the grant date, not more than seventy-five percent
of the grant; and
               (iii) After the end of three years from the grant date,
one-hundred percent of the grant.
          (e) Upon a Change of Control of the Corporation as defined in
Section 11.1 of the Plan, any outstanding Option shall immediately become fully
exercisable.
     2. Termination of Employment.
          (a) Termination of Employment. In the event of termination of
employment with the Corporation other than as a result of circumstances
described in Sections 2(b), (c), (d),

1



--------------------------------------------------------------------------------



 



and (e) below, the Option, whether exercisable or not, shall terminate
immediately upon termination of employment.
          (b) Death. Notwithstanding Section 1(d), in the event of the death of
the Employee while employed by the Corporation, the Option shall immediately
become fully vested and exercisable and shall be exercisable only within the
twelve (12) months following the date of death, but no later than the Expiration
Date. In the event of the death of the Employee following termination of or
cessation of employment, the Option shall be exercisable only within the twelve
(12) months following the date of death, but no later than the Expiration Date
and then only to the extent that the Option was exercisable on the day
immediately prior to the date of the Employee’s death. Following the death of
the Employee, the Option may be exercised only by the executor or administrator
of the Employee’s estate or by the person or persons to whom the Employee’s
rights under the Option shall pass by the Employee’s will or the laws of descent
and distribution.
          (c) Disability. In the event of cessation of employment due to
disability of the Employee (as determined by the Corporation) while employed by
the Corporation, the Option shall be exercisable by the Employee until the
Expiration Date and shall, unless Section 2(b) is applicable, continue to become
exercisable after such cessation of employment due to disability according to
the schedule set forth in Section 1(d).
          (d) Retirement. In the event of retirement of the Employee, the Option
shall, if the retirement occurs after the Employee has reached age 55 and has
ten or more years of full-time service with the Corporation, be exercisable by
the Employee until the Expiration Date and only to the extent that the Option
was exercisable at the date of such retirement. In the event of retirement of
the Employee, the Option shall, if the retirement occurs after the Employee has
reached age 62 and has ten or more years of full-time service with the
Corporation, be exercisable by the Employee until the Expiration Date and shall,
unless Section 2(b) is applicable, continue to become exercisable after such
retirement according to the schedule set forth in Section 1(d).
          (e) Involuntary Termination. In the event of termination of employment
of the Employee by the Corporation other than for Misconduct, the Option shall
be exercisable only by the Employee within the three (3) months following such
cessation of employment but no later than the Expiration Date and only to the
extent that it was exercisable at the date of such cessation of employment. In
the event of termination of employment of the Employee by the Corporation for
deliberate, willful or gross misconduct (“Misconduct”), as determined by the
Corporation, the Option shall immediately terminate.
     3. Exercise of Option. The Option may be exercised by delivering to the
Corporation at the office of the Corporate Secretary (i) a written notice,
signed by the person entitled to exercise the Option, stating the designated
number of shares such person then elects to purchase, (ii) payment in an amount
equal to the full purchase price of the shares to be purchased, and (iii) in the
event the Option is exercised by any person other than the Employee, evidence
satisfactory to the Corporation that such person has the right to exercise the
Option. Payment shall be made (a) in cash, (b) in previously acquired shares of
Common Stock of the Corporation, or (c) in any combination of cash and such
shares. Shares tendered in payment of the purchase price which have been
acquired through an exercise of a stock option shall have been held at least six
months prior to exercise of the Option and shall be valued at the Fair Market
Value. Upon the exercise of the Option, the Corporation shall cause the shares
in respect of which the Option shall have been so exercised to be issued and
delivered by crediting such shares to a book-entry account for the benefit of
the Employee or his or her designee maintained by the Corporation’s stock
transfer agent or its designee. The Employee does not have any rights

2



--------------------------------------------------------------------------------



 



as a shareholder in respect of any shares as to which the Option shall not have
been duly exercised and no rights as a shareholder shall exist prior to the
proper exercise of such Option.
     4. Prohibition Against Transfer. The Option and rights granted by the
Corporation under these Terms and Conditions and the Agreement are not
transferable except to family members or trust by will or by the laws of descent
and distribution, provided that the Option may not be so transferred to family
members or trusts except as permitted by applicable law or regulations. Without
limiting the generality of the foregoing, the Option may not be sold, exchanged,
assigned, transferred except as aforesaid, pledged, hypothecated or encumbered,
shall not be assignable by operation of law, and shall not be subject to
execution, attachment, change, alienation or similar process. Any attempted
assignment, transfer, pledge, hypothecation or other disposition of the Option
contrary to the provisions hereof, or the levy of any execution, attachment or
similar process upon the Option, shall be null and void and without effect.
     5. Employment by Parent, Subsidiary or Successor. For the purpose of these
Terms and Conditions and the Agreement, employment by the Corporation, any
Subsidiary of or a successor to the Corporation shall be considered employment
by the Corporation.
     6. Miscellaneous. These Terms and Conditions and the other portions of the
Agreement: (a) shall be binding upon and inure to the benefit of any successor
to the Corporation; (b) shall be governed by the laws of the State of Delaware
and any applicable laws of the United States; and (c) except as permitted under
Sections 3.2, 12 and 13.6 of the Plan may not be amended without the written
consent of both the Corporation and the Employee. The Agreement shall not in any
way interfere with or limit the right of the Corporation to terminate the
Employee’s employment or service with the Corporation at any time and no
contract or right of employment shall be implied by these Terms and Conditions
and the Agreement of which they form a part.
     7. Securities Law Requirement. The Corporation shall not be required to
issue shares upon exercise of the Option unless and until: (a) such shares have
been duly listed upon each stock exchange on which the Corporation’s Stock is
then registered; and (b) a registration statement under the Securities Act of
1933 with respect to such shares is then effective.
     8. Board Committee Administration. The Board Committee shall have
authority, subject to the express provisions of the Plan as in effect from time
to time, to construe these Terms and Conditions and the Agreement and the Plan,
to establish, amend and rescind rules and regulations relating to the Plan, and
to make all other determinations in the judgment of the Board Committee
necessary or desirable for the administration of the Plan. The Board Committee
may correct any defect or supply any omission or reconcile any inconsistency in
these Terms and Conditions and the Agreement in the manner and to the extent it
shall deem expedient to carry the Plan into effect, and it shall be the sole and
final judge of such expediency.
     9. Incorporation of Plan Provisions. These Terms and Conditions and the
Agreement are made pursuant to the Plan, the provisions of which are hereby
incorporated by reference. Capitalized terms not otherwise defined herein have
the meanings set forth in the Plan. In the event of a conflict between the terms
of these Terms and Conditions and the Agreement and the Plan, the terms of the
Plan shall govern.

3